UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB APPROVAL OMB Number:3235-0080 Expires:February 28, 2009 Estimated average burden hours per response1.0 FORM 25/A NOTIFICATION OF REMOVAL FROM LISTING AND/OR REGISTRATION UNDER SECTION 12(b) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number0000930667 Issuer: iShares, Inc. Exchange: New York Stock Exchange (Exact name of Issuer as specified in its charter and name of Exchange where security is listed and/or registered) Address: 45 Fremont Street San Francisco, CA 94105 Telephone number: (415) 597-2000 (Address, including zip code, and telephone number, including area code, of Issuer's principal executive offices) Units of beneficial interest, no par value per share (See exhibit A) (Description of class of securities) Please place an X in the box to designate the rule provision relied upon to strike the class of securities from listing and registration: [ ]17 CFR 240.12d2-2(a)(1) [ ]17 CFR 240.12d2-2(a)(2) [ ]7 CFR 240.12d2-2(a)(3) [ ]17 CFR 240.12d2-2(a)(4) [ ]Pursuant to 17 CFR 240.12d2-2(b), the Exchange has complied with its rules to strike the class of securities from listing and/or withdraw registration on the Exchange.(1) [x]Pursuant to 17 CFR 240.12d2-2(c), the Issuer has complied with its rules of the Exchange and the requirements of 17 CFR 240.12d-2(c) governing the voluntary withdrawal of the class of securities from listing and registration on the Exchange. Pursuant to the requirements of the Securities Exchange Act of 1934, iShares Trust certifies that it has reasonable grounds to believe that it meets all of the requirements for filing the Form 25 and has caused this notification to be signed on its behalf by the undersigned duly authorized person. December 4, 2007(2) By: /s/ Eilleen M. ClavereSecretary DateNameTitle (1) Form 25 and attached Notice will be considered compliance with the provisions of 17 CFR 240.19d-1 as applicable. See General Instructions. (2) This Amendment to the Form 25/A filed by the Registrant on December 3, 2007 is being filed for the purposes of removing the iShares MSCI Belgium Index Fund (the “Fund”) from the list of classes of securities to be withdrawn from the New York Stock Exchange (the “NYSE”).The Fund is not being withdrawn from the NYSE. Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB Number. Exhibit A Title of each class to be withdrawn(together, the “Funds”) Name of Exchange on which class is to be withdrawn IRS Employer Identification No. iShares MSCI Brazil Index Fund New York Stock Exchange 51-0396527 iShares MSCI Emerging Markets Index Fund New York Stock Exchange 32-0054535 iShares MSCI France Index Fund New York Stock Exchange 51-0372163 iShares MSCI Hong Kong Index Fund New York Stock Exchange 51-0372165 iShares MSCI Italy Index Fund New York Stock Exchange 51-0372166 iShares MSCI Japan Index Fund New York Stock Exchange 51-0372167 iShares MSCI Malaysia Index Fund New York Stock Exchange 51-0372168 iShares MSCI Netherlands Index Fund New York Stock Exchange 51-0372170 iShares MSCI Pacific ex-Japan Index Fund New York Stock Exchange 52-2350681 iShares MSCI Singapore Index Fund New York Stock Exchange 51-0372171 iShares MSCI South Africa Index Fund New York Stock Exchange 32-0054531 iShares MSCI South Korea Index Fund New York Stock Exchange 51-0396524 iShares MSCI Spain Index Fund New York Stock Exchange 51-0372172 iShares MSCI Sweden Index Fund New York Stock Exchange 51-0372173 iShares MSCI Switzerland Index Fund New York Stock Exchange 51-0372174 iShares MSCI Taiwan Index Fund New York Stock Exchange 51-0396521 iShares MSCI United Kingdom Index Fund New York Stock Exchange 51-0372175
